Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. On pages 9-10 of the arguments Applicant argues that the prior art fails to teach at least one of the character string units includes a plurality of candidates further divided into a plurality of character strings. The examiner does not concur under BRI applied to the claims in view of the prior art. Under BRI a matching sentence is fluid in the context of prediction, analogous to the present invention itself which adds and removes words (i.e. character string units) to form a “matching sentence”. In such a context the division of an input sentence is used to apply a coherent context/meaning against a database or “preset” words which make up a preset sentence. The candidates are later used when the sentence requires normalization in some capacity such as disambiguation or multiple selections for prediction. The automatic determination of matching takes place by literal division of words to determine context. For instance, in Phillips, in the context of fig. 7b-7c with fig. 14 we see that a sentence spoken by a user is matched to a preset group of words which comprise ultimately a preset sentence. Such matching is done by using user history and learning models which update combined with criteria for selection the best interpretation for each iteration i.e. in advance prior to the input. In Philips if a user says “Get me directions to Barnes and Noble in Boston” the system will produce a matching sentence within a specific application by automatically dividing and matching each word (character string unit). “Get me” + “directions” means open a GPS/Browser, “to” + “Barnes and Noble” is the destination, and “in” + “Boston” is the location of the destination. The output is the matching sentence. As in fig. 7b invoking an application transitioning to fig. 14 where at least of on of the words has candidates for “Noble”, this creates the permutation of the entire sentence as well as the permutation of the word Noble itself. Additionally, disambiguation of incorrect matches can take place, and such a process does not exclude automation of matching per se. Under BRI Phillips covers such interpretations of the claim language.
Further amendment is suggested such as to potentially tie in the process illustrated in fig. 7-8 of the present invention.

	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110060587 A1 Phillips; Michael S. et al. (hereinafter Phillips).
Re claims 1 and 9, Phillips teaches 
Claim 1 (Currently Amended): A sentence matching system comprising circuitry configured to
input a sentence; and (user inputs a sentence via voice or text/touch screen fig. 7b, 7c, 14, and 16 with supporting citations in 0053 0060 0069 0082 0097 0099 0100 0105)
determine matching between the input sentence interpretation and implementing disambiguation if needed fig. 7b, 7c, 14, and 16 with supporting citations in 0053 0060 0069 0082 0097 0099 0100 0105)
wherein the matching sentence is configured to be divided into a plurality of character string units and at least one of the character string units includes a plurality of candidates further divided into a plurality of character strings, and (here a user says “Get me directions to Barnes and Noble in Boston” the system will produce a matching sentence within a specific application by automatically dividing and matching each word (character string unit). “Get me” + “directions” means open a GPS/Browser, “to” + “Barnes and Noble” is the destination, and “in” + “Boston” is the location of the destination. The output is the matching sentence. As in fig. 7b invoking an application transitioning to fig. 14 where at least of on of the words has candidates for “Noble”, this creates the permutation of the entire sentence as well as the permutation of the word Noble itself. Additionally, disambiguation of incorrect matches can take place, and such a process does not exclude automation of matching per se…as an overview the sentence is segmented in order to achieve the intent for searching music, finding an address, or browsing the internet, and also complex inputs such as “send” then “sms” then “t” etc, as in fig. 7b/c with fig. 14 for example but not limited to, user enters various words that show candidates of words and sentences fig. 7b, 7c, 14, and 16 with supporting citations in 0053 0060 0069 0082 0097 0099 0100 0105)
the circuitry automatically determines the matching by treating the input sentence as divided into the plurality of character string units. (the system automatically creates combinations which make the most sense based on history of the user and context, automation analogous to the claims is performed outside of the candidate selections when the system comes across something new or unclear i.e. non-exact, words extracted, wherein the sentence is segmented in order to achieve the intent for searching music, finding an address, or browsing the internet, and also complex inputs such as “send” then “sms” then “t” etc, as in fig. 7b/c with fig. 14 for example but not limited to, user enters various words that show candidates of words and sentences fig. 7b, 7c, 14, and 16 with supporting citations in 0053 0060 0069 0082 0097 0099 0100 0105)


Re claim 2, Phillips teaches 
Claim 2 (Currently Amended): The sentence matching system according to claim 1, wherein the circuitry generates a matching sentence for each of the plural candidates in accordance with at least one of the number of plural candidates included in the matching sentence and the number of units included in the matching sentence and determines the matching.  (matching/ranking best candidate based on confidence score for precise intent extraction fig. 7b, 7c, 14, and 16 with supporting citations in 0053 0060 0069 0082 0097 0099 0100 0105)


Re claim 3, Phillips teaches 
Claim 3 (Currently Amended): The sentence matching system according to claim 1 [[or 2]], wherein, precision used to determine the matching in accordance with the matching sentence is set in advance from among a plurality of predetermined precision levels in the matching sentence, and the circuitry determines the matching at the precision and priority corresponding to the precision for each matching sentence.  (matching is done by using user history and learning models which update combined with criteria for selection of the best interpretation for each iteration i.e. in advance prior to the input, precision inclusive of scores for matching… matching/ranking best candidate based on confidence score for precise intent extraction fig. 7b, 7c, 14, and 16 with supporting citations in 0053 0060 0069 0082 0097 0099 0100 0105)


Re claim 4, Phillips teaches 
Claim 4 (Original): The sentence matching system according to claim 3, wherein the precision is set in accordance with at least one of whether to convert a phrase included in a sentence into a reading, whether to normalize the sentence, whether to convert a phrase included in the sentence into a synonym, and whether to convert the phrase included in the sentence into a hypernym.  (normalization into a reading, such as disambiguation to correct errors or incorrect intent/context fig. 7b, 7c, 14, and 16 with supporting citations in 0053 0060 0069 0082 0097 0099 0100 0105)


Re claim 5, Phillips teaches 
Claim 5 (Currently Amended): The sentence matching system according to claim 1, wherein the circuitry outputs a response sentence associated in advance with the matching sentence determined to match the input sentence 


Re claim 6, Phillips teaches 
Claim 6 (Currently Amended): The sentence matching system according to claim 1, wherein the circuitry reads some of the plurality of character strings included in the plurality of candidates to a main memory of the sentence matching system, determines the matching between the character strings included in the input sentence input sentence strings.  (consider that words are extracted in addition to other words to determine layered contexts, wherein the sentence is segmented in order to achieve the intent for searching music, finding an address, or browsing the internet, and also complex inputs such as “send” then “sms” then “t” etc, as in fig. 7b/c with fig. 14 for example but not limited to, user enters various words that show candidates of words and sentences fig. 7b, 7c, 14, and 16 with supporting citations in 0053 0060 0069 0082 0097 0099 0100 0105)


Re claim 7, Phillips teaches 
Claim 7 (New): The sentence matching system according to claim 2, wherein, precision used to determine the matching in accordance with the matching sentence is set in advance from among a plurality of predetermined precision levels in the matching sentence, and 5Docket No. 532709US Preliminary Amendment the circuitry determines the matching at the precision and priority corresponding to the precision for each matching sentence. (matching is done by using user history and learning models which update combined with criteria for selection of the best interpretation for each iteration i.e. in advance prior to the input, precision inclusive of scores for matching… matching/ranking best candidate based on confidence score for precise intent extraction fig. 7b, 7c, 14, and 16 with supporting citations in 0053 0060 0069 0082 0097 0099 0100 0105)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110060587 A1 Phillips; Michael S. et al. (hereinafter Phillips) in view of US 20180300310 A1	Shinn; Hong Shik et al. (hereinafter Shinn).
Re claim 8, Phillips teaches
Claim 8. (New) The sentence matching system according to claim 3, wherein the predetermined precision levels include an exact match which determines whether character strings of the input sentence and the matching sentence completely match each other; (an exact match occurs when neither disambiguation or candidates are needed, fig. 7b, 7c, 14, and 16 with supporting citations in 0053 0060 0069 0082 0097 0099 0100 0105) 
a surface match which converts a phrase included in the input sentence and the matching sentence into a reading; (such a match occurs when disambiguation or candidates are needed fig. 7b, 7c, 14, and 16 with supporting citations in 0053 0060 0069 0082 0097 0099 0100 0105)
a normalization match which normalizes the input sentence and the matching sentence; (such normalization occurs when the sentence is auto corrected such as with grammar after a user speaks to match what is known in a database based on user history fig. 7b, 7c, 14, and 16 with supporting citations in 0053 0060 0069 0082 0097 0099 0100 0105)
However, while Phillips is capable of altering partial matching using a variety of concepts it fails to teach
a synonym match which specifies a synonym in any of the input sentence and the matching sentence; and (Shinn synonyms and hypernyms used for non-matching to establish a relationship between the partial matches 0080-0085)
a hypernym match which specifies a hypernym in any of the input sentence and the matching sentence. (Shinn synonyms and hypernyms used for non-matching to establish a relationship between the partial matches 0080-0085)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Shinn to allow for improvement of Phillips criteria for sentence analysis/correction by utilizing the synonym and hypernym concepts in Shinn to reduce false positive errors, wherein this also preserves the other words in a sentence by substituting to maintain context and find a match, which at least saves processing and user time to repeat the operation and go through more steps, thereby increasing the autonomy to reduce the need for candidate usage of Phillips by expanding the scope of partial matches (hypernym-animal or right-correct).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20130254209 A1	Kang; Jaewoo
Sub-domains, queries, synonym, 

US 20140180677 A1	McCaffrey; Anthony
Paraphrasing

US 20040162797 A1	Bridges, Matthew  et al.
Sentence analysis and prediction


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov